DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshida et al. [US 20050219496 A1, hereafter Oshida] in view of Gutman et al. [US 20190178639 A1, hereafter Gutman].
As per Claims 1, 11 and 15, Oshida teaches a method of patterning a substrate using an imaging apparatus (See fig. 5), comprising: 
applying a plurality of laser beams 1a from the imaging apparatus across at least a portion of a substrate 5, the substrate being in an initial position (Para 42-46).

receiving signals reflected off of the substrate; 
determining whether a first signal of the received signals reflected off of the substrate is received from the surface layer or the one or more subsurface layers; and 
based at least in part on the determination of whether the first signal reflected off of the substrate is received from the surface layer or the one or more subsurface layers, altering at least one of a position of the substrate, a scanning velocity of the signals reflected off of the substrate, or an exposure intensity of the applied laser beams.
Gutman teaches wherein the substrate comprises a surface layer and one or more subsurface layers (Para 6-7); 
receiving signals reflected off of the substrate; determining whether a first signal of the received signals reflected off of the substrate is received from the surface layer or the one or more subsurface layers; and based at least in part on the determination of whether the first signal reflected off of the substrate is received from the surface layer or the one or more subsurface layers, altering at least one of a position of the substrate, a scanning velocity of the signals reflected off of the substrate, or an exposure intensity of the applied laser beams (Para 29-32).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the method of adjusting device manufacturing process of Gutman in device manufacturing process of Oshida in order to improve accuracy of manufacturing process and device quality.
As per Claim 2, Oshida in view of Gutman teaches the method of claim 1.

Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the method of adjusting device manufacturing process of Gutman in device manufacturing process of Oshida in order to improve accuracy of manufacturing process and device quality.
As per Claims 3 and 14, Oshida in view of Gutman teaches the method of claim 2.
Gutman further disclosed wherein each received signal is defined by a plurality of shape descriptors, wherein determining whether the first signal is received from the surface layer or the one or more subsurface layers comprises analyzing the plurality of shape descriptors, the plurality of shape descriptors comprising one or more of an amplitude, a width, a height, a symmetry along a y-axis, a fill ratio, a skewness, a peak position relative to a signal start, a peak convexity, or an area under a curve, and wherein the at least one classifier includes at least one shape descriptor (See fig. 4, Para 56-58).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the method of adjusting device manufacturing 
As per Claims 5 and 18, Oshida in view of Gutman teaches the method of claim 2.
Gutman further disclosed wherein the at least one classifier comprises a first shape descriptor and a second shape descriptor, 
wherein each of the first shape descriptor and the second shape descriptor is associated with a different weighting, and 
wherein the determining if the first signal is received from the surface layer of the substrate is based on a sum of a first weighted value for the first shape descriptor based on a first weighting and a second weighted value for the second shape descriptor based on a second weighting (See fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the method of adjusting device manufacturing process of Gutman in device manufacturing process of Oshida in order to improve accuracy of manufacturing process and device quality.
As per Claim 6, Oshida in view of Gutman teaches the method of claim 2.
Gutman further disclosed prior to determining whether the first signal reflected off of the substrate is received from the surface layer or the one or more subsurface layers, selecting a shape transformation to execute on the first signal; 
executing the selected shape transformation on the first signal; and 

Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the method of adjusting device manufacturing process of Gutman in device manufacturing process of Oshida in order to improve accuracy of manufacturing process and device quality.
As per Claim 7, Oshida in view of Gutman teaches the method of claim 6.
Gutman further disclosed extracting a second peak from the first signal; 
determining if the second peak of the plurality of signals is received from the surface layer or the one or more subsurface layers by applying the at least one classifier to the second peak; and 
based at least in part on the determination of whether the second signal reflected off of the substrate is received from the surface layer or the one or more subsurface layers, alter at least one of the position of the substrate, a position of a stage supporting the substrate, the scanning velocity of the signals reflected off of the substrate, or the exposure intensity of the applied laser beams(See fig. 4, Para 56-58).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the method of adjusting device manufacturing process of Gutman in device manufacturing process of Oshida in order to improve accuracy of manufacturing process and device quality.
As per Claims 8, 16 and 17, Oshida in view of Gutman teaches the method of claim 1.

Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the method of adjusting device manufacturing process of Gutman in device manufacturing process of Oshida in order to improve accuracy of manufacturing process and device quality.
As per Claims 9 and 20, Oshida in view of Gutman teaches the method of claim 1.
Gutman further disclosed wherein an imaging program of the imaging apparatus is associated with one or more of a photoresist type, an average photoresist thickness, a maximum photoresist thickness, a composition of at least one material underlying the photoresist, a thickness of the at least one material underlying the photoresist, or a part number associated with an intermediate or a final product including the substrate (Para 40).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the method of adjusting device manufacturing process of Gutman in device manufacturing process of Oshida in order to improve accuracy of manufacturing process and device quality.
As per Claim 10, Oshida in view of Gutman teaches the method of claim 1.
Gutman further disclosed establishing the initial position based on an imaging program of the imaging apparatus, the imaging program including a plurality of operational settings selected from the group consisting of scanning rate, scanning direction, exposure intensity, an exposure position, and a scanning time (Para 6).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the method of adjusting device manufacturing process of Gutman in device manufacturing process of Oshida in order to improve accuracy of manufacturing process and device quality.
As per Claim 12, Oshida in view of Gutman teaches the non-transitory computer-readable medium of claim 11.
Gutman further disclosed wherein the instructions are an imaging program comprising at least one classifier, and wherein determining if the first signal is distorted or un-distorted comprises applying the at least one classifier to the first signal (Para 6).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the method of adjusting device manufacturing process of Gutman in device manufacturing process of Oshida in order to improve accuracy of manufacturing process and device quality.
As per Claim 19, Oshida in view of Gutman teaches the method of claim 15.
Oshida in view of Gutman does not explicitly teach wherein the first class is associated with a first substrate composition consisting of a photoresist formed over optically transparent material, and wherein the second class is associated with a second 
However, Gutman further disclosed the overlay metrology tool 102 may utilize a relatively low-energy electron beam (e.g., approximately 1 keV or less) and may utilize a higher energy beam (e.g., approximately 10 keV or higher) to characterize a previously fabricated layer. It is recognized herein that the penetration depth as a function of particle energy may vary for different materials such that the selection of the particle energy for a particular layer may vary for different materials (Para 40).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the materials as claimed in order to improve accuracy of measurement.

Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882